     Case 1:20-cv-01395-AWI-BAM Document 9 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                   Case No. 1:20-cv-01395-AWI-BAM
12                       Plaintiff,                    ORDER RE STIPULATION TO CONTINUE
                                                       THE DECEMBER 21, 2020 OSC RE
13           v.                                        DISMISSAL DEADLINE FOR THIRTY
                                                       DAYS
14    MACERICH FRESNO LIMITED
      PARTNERSHIP,                                     (Doc. No. 8)
15
                         Defendant.
16

17

18

19          On November 5, 2020, Plaintiff George Avalos (“Plaintiff”) filed a Notice of Settlement
20   indicating that a settlement had been reached in this action. (Doc. No. 6.) Based on the notice,
21   on November 6, 2020, the Court directed the parties to file appropriate papers to dismiss or
22   conclude this action in its entirety no later than December 21, 2020. (Doc. No. 7.)
23          On December 22, 2020, the parties filed a stipulation to continue the December 21, 2020
24   deadline “on the Court’s Order to Show Cause Re Dismissal.” (Doc. No. 8.) The parties explain
25   that they have finalized the terms of the settlement agreement and are in the process of executing
26   it. However, they require additional time to complete the agreement. The parties therefore
27   request that “the December 21, 2020 hearing be continued by thirty (30) days.” (Id.) The Court
28
                                                       1
     Case 1:20-cv-01395-AWI-BAM Document 9 Filed 12/28/20 Page 2 of 2


 1   construes the parties’ request as one for an extension of time to file documents to dismiss or

 2   conclude this action.

 3          Good cause appearing, the parties’ stipulation and request for an extension of time to file

 4   dismissal documents is GRANTED. The parties shall file appropriate papers to dismiss or

 5   conclude this action in its entirety within thirty (30) days of the date of this Order.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     December 28, 2020                            /s/ Barbara    A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
